Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000200
                                                          23-MAY-2018
                                                          10:56 AM
                            SCWC-16-0000200

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CAROLYN UYEDA and JAY UYEDA,
       Petitioners and Respondents/Petitioners-Appellees,

                                  vs.

                        EVAN SCHERMER,
        Respondent and Petitioner/Respondent-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000200; CASE NO. 3SS 15-1-153K)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Respondent and Petitioner/Respondent-Appellant Evan

Schermer’s application for writ of certiorari filed on April 15,

2018, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, May 23, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson